                                       Case 6:17-cv-00983-GKS-GJK Document 130 Filed 03/11/19 Page 1 of 6 PageID 3972




                                   1    Coleman W. Watson, Esq.
                                        coleman@watsonllp.com
                                   2    Leia V. Leitner, Esq.
                                        leia@watsonllp.com
                                   3
                                        WATSON LLP
                                   4    189 S. Orange Avenue, Suite 810
                                        Orlando, FL 32801
                                   5    Telephone: 407.377.6634
                                        Facsimile: 407.377.6688
                                   6    Attorneys for Defendants, Dixie Heritage, LLC, Asher Torgeman and Albert Tourgeman
                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                              MIDDLE DISTRICT OF FLORIDA
                                  10                                    ORLANDO DIVISION
                                  11
                                        FLOGROWN, LLC,
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634




                                                   Plaintiff,                      Case No.: 6:17-cv-00983-GKS-GJK
       Orlando, FL 32801
        WATSON LLP




                                  13
                                             vs.
                                  14
                                                                                   REPLY MEMORANDUM TO
                                        DIXIE HERITAGE, LLC; ASHER                 RESPONSE TO DEFENDANTS’
                                  15    TORGEMAN; ALBERT TOURGEMAN,                MOTION FOR ATTORNEYS’ FEES
                                  16               Defendants.                     AND TAXABLE COSTS

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                               REPLY MEMORANDUM TO RESPONSE TO
                                                   DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES AND TAXABLE COSTS -1
                                                                   Case No.: 6:17-cv-00983-GKS-GJK
                                       Case 6:17-cv-00983-GKS-GJK Document 130 Filed 03/11/19 Page 2 of 6 PageID 3973




                                   1           Defendants, DIXIE HERITAGE, LLC (“Dixie”), ASHER TORGEMAN, and

                                   2    ALBERT TOURGEMAN, file this reply memorandum and further state as follows in rebuttal:

                                   3           A. The Fee Motion Contains A Scrivener’s Error For Hours Expended.

                                   4           There is a scrivener’s error in the table in the fee motion concerning the hours

                                   5    expended in this litigation. See Doc. 115 at 17–19. The total hours in the billing records

                                   6    attached to the motion is correct, but the total hours reflected in the table somehow got

                                   7    transcribed with improper beginning and ending time entry dates, which caused the error. The

                                   8    total hours, which again are already correct in the billing records attached to the motion, is:

                                   9    Timekeeper                     Position       Rate                    Hours           Total

                                  10    Coleman W. Watson              Attorney       $385.00                 343.80          $132,363.00

                                  11    Leia V. Leitner                Attorney       $305.00                 258.50          $78,842.50
189 S. Orange Avenue, Suite 810




                                  12    Alberto T. Montequin           Attorney       $305.00                 42.60           $12,993.00
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13    Ronika J. Carter               Attorney       $275.00                 32.50           $8,937.50

                                  14    Courtney M. Marks              Paralegal      $75.00-$125.00          25.00           $3,050.00

                                  15    Stephanie M. Lopez             Paralegal      $125.00                 19.60           $2,450.00

                                  16    Total Attorneys’ Fees & Hours Claimed:                                722.00          $238,636.00

                                  17           B. Flogrown Improperly Reargues The Merits Of This Case.

                                  18           The lion’s share of Flogrown’s response is simply a disagreement with the underlying

                                  19    merits that this court has already ruled in Defendants’ favor. 1 See, e.g., Doc. 125 at 2–11. The

                                  20    court should reject this argument for several reasons. First, the local rules of this court require

                                  21    a movant to seek relief in the form of a “motion or other application,” see M.D. Fla. R. 3.01(a),

                                  22    not, as here, buried within a response to another party’s motion. Second, Flogrown could have

                                  23
                                               1
                                  24              In any event, the entire argument misses the mark because it focuses on whether
                                        Albert Tourgeman was an “owner” of Dixie’s store. See Doc. 125 at 2–11. That issue is
                                  25    irrelevant because it has nothing to do with any of the elements of trademark infringement.
                                        This court granted attorneys’ fees to Albert Tourgeman because there was absolutely no
                                  26    evidence against him for trademark infringement, Flogrown admitted this in open court, and
                                        Flogrown went on to state under oath that it knew for almost two years that it had no evidence
                                  27    to support the claims against Tourgeman yet continued to litigate against him anyway. The
                                        trial order is well-reasoned and should not be disturbed by Flogrown’s arguments that this
                                  28    court already rejected at trial.
                                                                REPLY MEMORANDUM TO RESPONSE TO
                                                    DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES AND TAXABLE COSTS -2
                                                                    Case No.: 6:17-cv-00983-GKS-GJK
                                       Case 6:17-cv-00983-GKS-GJK Document 130 Filed 03/11/19 Page 3 of 6 PageID 3974




                                   1    sought reconsideration of the trial order under Rule 59, see McLeod v. Sec’y, Florida Dep’t of

                                   2    Corr., No. 6:16-cv-195-ORL18TBS, 2017 WL 6021315, at *1 (M.D. Fla. Dec. 4, 2017)

                                   3    (Sharp, J.), but the deadline to do so was 28 days after entry of judgment, id. Flogrown did not

                                   4    file any Rule 59 motion in this case. Flogrown could have also filed a Rule 60 motion, see

                                   5    McLeod, 2017 WL 6021315 at *1, to seek relief from the trial order and judgment, but failed

                                   6    to do that too. And third, the deadline to appeal the trial order has already expired. See Hurt v.

                                   7    Florida Legislative Body, No. 6:14-cv-469-ORL-18GJK, 2014 WL 5055428, at *2 (M.D. Fla.

                                   8    Oct. 6, 2014) (“The timely filing of a notice of appeal is mandatory and jurisdictional.”)

                                   9    (Sharp, J.). This court entered judgment on January 22, 2019, making the appellate deadline

                                  10    February 21, 2019. See Fed. R. App. P. 4(a)(1)(A). In short, this court should not consider

                                  11    any of the arguments appearing in section I of Flogrown’s response on procedural grounds.
189 S. Orange Avenue, Suite 810




                                  12           C. The Claims Are Intertwined In This Case.
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13           Flogrown urges this court to discount the many cases cited in the motion for attorneys’

                                  14    fees, see Doc. 115 at 8–11, for the proposition that a court should award all fees incurred when

                                  15    the claims are so intertwined that allocation is not feasible. See Doc. 125 at 12. According to

                                  16    Flogrown, the cited cases are distinguishable because they involve intertwined “claims,”

                                  17    whereas here only the “parties” are intertwined. See id. The argument is absurd because it

                                  18    plainly ignores that Flogrown brought the same three claims (with identical allegations)

                                  19    against the same three parties. See Doc. 38 at 6–14. There was nothing in this case unique to

                                  20    any one Defendant, and Flogrown does not, and cannot, make this argument.

                                  21           Flogrown’s position relies heavily on Tillman v. Advanced Pub. Safety, Inc., No. 15-

                                  22    cv-81782, 2018 WL 5768570, at *6 (S.D. Fla. Nov. 2, 2018). In Tillman, the court did not

                                  23    award all fees requested because it found that “not all of the counts . . . involve a common core

                                  24    of facts and legal theories.” Id. at *8. This case could not be more opposite than Tillman. To

                                  25    be sure, the Eleventh Circuit has already explained that all three claims Flogrown brought are

                                  26    to be examined with the same analysis. See Suntree Techs., Inc. v. Ecosense Intern., Inc., 693

                                  27    F.3d 1338, 1345 (11th Cir. 2012); accord Homes & Land Affiliates, LLC v. Homes & Loans

                                  28
                                                                REPLY MEMORANDUM TO RESPONSE TO
                                                    DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES AND TAXABLE COSTS -3
                                                                    Case No.: 6:17-cv-00983-GKS-GJK
                                       Case 6:17-cv-00983-GKS-GJK Document 130 Filed 03/11/19 Page 4 of 6 PageID 3975




                                   1    Magazine, LLC, 598 F. Supp. 2d 1248, 1257 n.7 (M.D. Fla. 2009). Tillman, on the other hand,

                                   2    involved differing claims ranging from whistleblower to contract claims. See Tillman, 2018

                                   3    WL 5768570 at *8. So, it makes sense that not all claims in Tillman were intertwined.2

                                   4           D. The Fee Motion Does Not Seek A Recovery From The Counterclaim.

                                   5           As stated in the motion for attorneys’ fees, the undersigned exercised billing judgment,

                                   6    and removed time entries that related solely to the counterclaim. See Doc. 115 at 18.

                                   7           E. Both The Lanham Act And Rule 54 Require The Court To Award Costs.

                                   8           The Lanham Act authorizes an award of costs to prevailing defendants (i.e., Albert

                                   9    Tourgeman) when, as here, the trademark claims are baseless. See 15 U.S.C. § 1117(a). Rule

                                  10    54 is an independent basis for an award of costs, as to all Defendants. See Fed. R. Civ. P.

                                  11    54(d)(1). The court should award all costs identified in the bill of costs. See Docs. 110, 122.
189 S. Orange Avenue, Suite 810




                                  12           F. The Requested Fees And Hours Expended Are Not Unreasonable.
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13           Flogrown’s response is neither supported by an expert affidavit of its own, nor with its

                                  14    own billing records to demonstrate a comparison as to the amount of fees expended in this

                                  15    case. The section IV argument is simply unsworn statements of counsel that is nothing more

                                  16    than a “take my word for it” approach that is divorced from any evidence. Only a few points

                                  17    warrant discussion. First, Attorneys Leitner and Montequin’s hourly rates are already less than

                                  18    the average rate(s) in the very exhibit Flogrown attached to its own response. See Doc. 125-1.

                                  19    Second, Flogrown arbitrarily reduces hours expended, such as reducing 85.0 hours for

                                  20    summary judgment to just 13.0 hours. This not only ignores all the research that went into that

                                  21    motion but also ignores that Flogrown sought summary judgment against Albert Tourgeman,

                                  22    which the undersigned successfully defended. And third, Flogrown litigated this case under an

                                  23    election of statutory damages theory, yet now after being unsuccessful, Flogrown’s position is

                                  24    that Defendants’ expert “overstates” the value of this case. The expert gave the same value to

                                  25    this case that Flogrown did, so this argument is frivolous.

                                  26
                                               2
                                                 Flogrown also relies on Manriquez v. Manuel Diaz Farms, Inc., No. 00-1511-cv,
                                  27    2002 WL 1050331, at *8 (S.D. Fla. May 23, 2002). See Doc. 125 at 12. That case is
                                        inapplicable also because, unlike in Manriquez, Defendants here won all claims lodged against
                                  28    them. All of the claims were based on the same facts and legal theories.
                                                                REPLY MEMORANDUM TO RESPONSE TO
                                                    DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES AND TAXABLE COSTS -4
                                                                    Case No.: 6:17-cv-00983-GKS-GJK
                                       Case 6:17-cv-00983-GKS-GJK Document 130 Filed 03/11/19 Page 5 of 6 PageID 3976




                                   1

                                   2    DATED on March 11, 2019

                                   3

                                   4                                        Respectfully submitted,

                                   5                                        WATSON LLP

                                   6

                                   7                                         /s/ Coleman Watson
                                                                             Coleman W. Watson, Esq.
                                   8                                         Florida Bar. No. 0087288
                                   9                                         California Bar No. 266015
                                                                             Georgia Bar No. 317133
                                  10                                         New York Bar Reg. No. 4850004
                                                                             Email: coleman@watsonllp.com
                                  11                                                 docketing@watsonllp.com
                                                                             Leia V. Leitner, Esq.
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634




                                                                             Florida Bar No. 0105621
       Orlando, FL 32801




                                                                             Email: leia@watsonllp.com
        WATSON LLP




                                  13

                                  14                                         WATSON LLP
                                                                             189 S. Orange Avenue
                                  15                                         Suite 810
                                                                             Orlando, FL 32801
                                  16
                                                                             Telephone: 407.377.6634
                                  17                                         Facsimile: 407.377.6688

                                  18                                         Attorneys for Defendants, Dixie Heritage,
                                                                             LLC, Asher Torgeman and Albert
                                  19                                         Tourgeman
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                             REPLY MEMORANDUM TO RESPONSE TO
                                                 DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES AND TAXABLE COSTS -5
                                                                 Case No.: 6:17-cv-00983-GKS-GJK
                                       Case 6:17-cv-00983-GKS-GJK Document 130 Filed 03/11/19 Page 6 of 6 PageID 3977



                                                                      CERTIFICATE OF SERVICE
                                   1

                                   2            I HEREBY CERTIFY that on March 11, 2019, pursuant to Fed. R. Civ. P. 5(d)(3), I
                                        filed the foregoing document electronically with this court’s CM/ECF system, which will
                                   3    serve an electronic copy of the foregoing document on the following counsel of record in this
                                        proceeding:
                                   4
                                                        Andrew Rapacke
                                   5                    The Rapacke Law Group, P.A.
                                   6                    950 S. Pine Island Road
                                                        Ste A-150
                                   7                    Plantation, FL 33324
                                                        andy@arapackelaw.com
                                   8                    Attorneys for Plaintiff, FloGrown, LLC
                                   9
                                                                                      /s/ Coleman Watson
                                  10                                                 Coleman W. Watson, Esq.

                                  11
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                               REPLY MEMORANDUM TO RESPONSE TO
                                                   DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES AND TAXABLE COSTS -6
                                                                   Case No.: 6:17-cv-00983-GKS-GJK
